UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-1569



DAWN M. REAVES, an infant, who sues by Judy K.
Reaves, her mother and next friend; JUDY K.
REAVES, in her own right, and in her capacity
as mother of Dawn M. Reaves,

                                           Plaintiffs - Appellants,

          versus


THE HONORABLE NINA KILIAN PEACE, individually
and as Judge, Hanover County Juvenile and
Domestic Relations District Court; HANOVER
COUNTY DEPARTMENT OF SOCIAL SERVICES; DONNA T.
DOUGLAS, individually, Hanover County Depart-
ment of Social Services; UNITED METHODIST
FAMILY SERVICES OF VIRGINIA; JACKSON-FEILD
HOMES; KING & QUEEN COUNTY DEPARTMENT OF SO-
CIAL SERVICES; KIMBERLY POWELL, individually,
King & Queen County Department of Social Ser-
vices; KING & QUEEN COUNTY PUBLIC SCHOOLS;
LLOYD A. HAMLIN, individually, King & Queen
County Public Schools,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-95-640-3)


Argued:   January 31, 1997             Decided:     February 21, 1997
Before WILKINSON, Chief Judge, and WILLIAMS and MICHAEL, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Douglas Early Ballard, Virginia Beach, Virginia, for Appel-
lants. Alice Ann Berkebile, Assistant Attorney General, OFFICE OF
THE ATTORNEY GENERAL, Richmond, Virginia; Archibald Wallace, III,
SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia; Frank Neil
Cowan, COWAN & OWEN, P.C., Richmond, Virginia, for Appellees. ON
BRIEF: L. Lee Byrd, SANDS, ANDERSON, MARKS & MILLER, Richmond,
Virginia, for Appellees Hanover County Social Services and Douglas;
Cynthia A. Icard, Frank F. Rennie, IV, COWAN & OWEN, P.C., Rich-
mond, Virginia, for Appellees Methodist Family Services, King &
Queen Social Services, and Powell; Jean Bilger Arnold, MCGUIRE,
WOODS, BATTLE & BOOTHE, Charlottesville, Virginia, for Appellees
King & Queen Public Schools and Hamlin; Roger L. Williams, Visiliki
Moudilos, WILLIAMS, BUTLER & PIERCE, Richmond, Virginia, for Appel-
lee Jackson-Feild Homes.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Believing that Dawn Reaves was wrongfully taken from her

mother's custody and was mistreated while in the custody of various

departments of social services, Dawn and her mother sued, under 42

U.S.C. § 1983, a Juvenile and Domestic Relations judge, two county

departments of social services and their directors, a county school
board and its superintendent, and two private juvenile detention

facilities.   The district court granted summary judgment in favor

of the defendants on the grounds of absolute immunity, derivative

immunity, Eleventh Amendment immunity, lack of state action, and
plaintiffs' failure to exhaust state remedies.   The Reaves appeal

this ruling, arguing that the district court erred in granting

summary judgment.

     We have reviewed the briefs and record in this case, and we

have heard oral argument. Our review persuades us that the rulings

of the district court were correct.      We therefore affirm the
judgment on the reasoning set forth in the district court's exten-

sive and careful memorandum opinion.    Reaves v. Peace, C.A. No.
3:95cv640 (E.D.Va. Mar. 21, 1996).




                                                          AFFIRMED




                                3